Dear Mr. Alario:
You have requested an opinion from this office regarding an out-of-state bus dealer bidding on school buses with the various Louisiana School Boards.  Your inquiry is two-part wherein you ask:
     (1)  Whether an out-of-state dealer who is not licensed in Louisiana should be allowed to bid on school buses in this State?
(2)  Is filing a formal bid considered the same as an act of sale?
As you have indicated in your opinion request, the Department of Economic Development, Used Motor Vehicle and Parts Commission is mandated by law to license and regulate used motor vehicle dealers which includes those dealers who sell used cars, used trucks, new and used motorcycles, new and used trailers, new and used motor-homes and buses, and new and used boats and boat motors.
LSA-R.S. 32:771(14)(a)(i) defines a Used Motor vehicle dealer to mean:
     ". . . any person who, for a commission or with intent to make a profit or gain of money or other things of value, sells, brokers, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of an interest in five or more used motor vehicles in any twelve-month period and who is engaged wholly or in part in the business of selling used motor vehicles, whether or not such motor vehicles are owned by such person."
Additionally, LSA-R.S. 32:773(A) provides:
     "[n]o person, firm, or corporation, unless licensed to do so by the Commission under the provisions of this Chapter, shall carry on or conduct business of (1) A used motor vehicle dealer."
In response to your second inquiry a formal bid is not considered the same as an act of sale.  As defined in Black's Law Dictionary, Henry Black, (Fifth Edition 1979), a bid is:
     "An offer by an intending purchaser to pay a designated price for property which is about to be sold at auction.
     An offer to perform a contract for work and labor or supplying materials or goods at a specified price."
An act of sale is defined in Black's supra as:
     "An official record of a sale of property, made by a notary who writes down the agreement of the parties as stated by them, and which is then signed by the parties and attested by witnesses."
Therefore, a formal bid is only an offer by one party and an act of sale involves meeting of the minds of at least two parties of a sale of property which is notarized and attested to by witnesses.
In your first inquiry you asked whether an out-of-state dealer who is not licensed in Louisiana should be allowed to bid on school buses in this state.  Since a used motor vehicle dealer is defined to include any person who for a commission or with intent to make a profit or gain of money or other things of value, sells, brokers, exchanges, rents with option to purchase, offers or attempts to negotiate a sale or exchange of an interest in five or more used motor vehicles in any twelve-month period, and since a used motor vehicle dealer is required to be licensed, it appears the answer to your initial inquiry is no. Please remember this response is only applicable if the used motor vehicle dealer has as interest in a sale or exchange of more than five used motor vehicles in any twelve month period.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance, please let me know.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
BY: BETH A. CONRAD-LANGSTON Assistant Attorney General RPI/BAL/pab/0753p